   Case: 3:17-cv-00006-TMR Doc #: 212 Filed: 05/22/19 Page: 1 of 4 PAGEID #: 5986



                            IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

JOSEPH GUGLIELMO                                   :   Case No. 3:17-cv-6
                                                   :
                    Plaintiff,                     :
                                                   :   Judge Thomas M. Rose
           vs.                                     :
                                                   :
                                                   :
MONTGOMERY COUNTY, OHIO and                        :
THE MONTGOMERY COUNTY BOARD                        :
OF COMMISSIONERS, et al.,                          :
                                                   :
                          Defendants.              :


                 DEFENDANTS’ MOTION FOR DESIGNATION AS TRIAL ATTORNEY


            Defendants, Montgomery County, Ohio and the Montgomery County Board of

 Commissioners, Sherriff Phil Plummer, Matthew Snyder, Zachary Zink, Matthew Sears, David

 Cohn, Brandon Ort, and Benjamin Cooper, by and through undersigned counsel, request that the

 Court designate PAUL D. KREPPS, ESQUIRE and ESTELLE K. McGRATH, ESQUIRE as trial

 attorneys in the trial of the above matter, averring in support thereof as follows:

            1.      Paul D. Krepps and Estelle K. McGrath were admitted, Pro Hac Vice, as counsel and

 co-counsel in the above matter by the Court.

            2.      Currently, Keith Hansbrough, Esquire is designated as Trial Attorney in this matter.

            3.      Pursuant to General Order Number Day 12-01, Section 1(4) in the Court's discretion,

 "…attorneys admitted Pro Hac Vice may, on motion, also be designated as the 'trial attorney' for a

 party."

            4.      Paul D. Krepps is an active member of Federal Courts in the Western District of

 Pennsylvania, the Northern and Southern Districts of West Virginia and the Northern District of

 Ohio.
  Case: 3:17-cv-00006-TMR Doc #: 212 Filed: 05/22/19 Page: 2 of 4 PAGEID #: 5987



        5.      Estelle K. McGrath is admitted in the United States District Court for the Western

District of Pennsylvania and in the Northern and Southern Districts of West Virginia.

        6.      Paul D. Krepps and Estelle K. McGrath are in the same law firm as undersigned

counsel, and this request to substitute Paul D. Krepps and Estelle K. McGrath for the undersigned

counsel is made with the client’s knowledge and consent.

        7.      Therefore, it is respectfully requested that the Court permit Paul D. Krepps and

Estelle K. McGrath be designated as trial attorney in the trial of this matter.

        WHEREFORE, Defendants, Montgomery County, Ohio and the Montgomery County Board

of Commissioners, Sherriff Phil Plummer, Matthew Snyder, Zachary Zink, Matthew Sears, David

Cohn, Brandon Ort, and Benjamin Cooper, respectfully request that the Court enter an Order

consistent with the proposed Order filed contemporaneously with the within Motion.

                                                 Respectfully submitted,

                                                 MARSHALL DENNEHEY WARNER
                                                 COLEMAN & GOGGIN
                                                 By:    /s/ Keith Hansbrough
                                                 KEITH HANSBROUGH (0072671)
                                                 JILLIAN L. DINEHART (0086993)
                                                 127 Public Square, Suite 3510
                                                 Cleveland, Ohio 44114
                                                 Phone: 216.912.3800
                                                 Email: kkhansbrough@mdwcg.com
                                                        jldinehart@mdwcg.com

                                                 and

                                                 PAUL D. KREPPS (Admitted Pro Hac Vice)
                                                 ESTELLE K. MCGRATH (Admitted Pro Hac
                                                 Vice)
                                                 Union Trust Building, Suite 700
                                                 501 Grant Street
                                                 Pittsburgh, PA 15219
                                                 Phone: (412) 803-1140
                                                 Email: pdkrepps@mdwcg.com

                                                 and




                                                    2
Case: 3:17-cv-00006-TMR Doc #: 212 Filed: 05/22/19 Page: 3 of 4 PAGEID #: 5988




                                      3
  Case: 3:17-cv-00006-TMR Doc #: 212 Filed: 05/22/19 Page: 4 of 4 PAGEID #: 5989



                                               DAVID E. WILLIAMSON (0071270)
                                               312 Elm Street, Suite 1850
                                               Cincinnati, OH 45202
                                               Email: dewilliamson@mdwcg.com

                                               Counsel for Defendants, Montgomery County, Ohio
                                               and the Montgomery County Board of
                                               Commissioners, Sherriff Phil Plummer, Matthew
                                               Snyder, Zachary Zink, Matthew Sears, David Cohn,
                                               Brandon Ort, and Benjamin Cooper


                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 22, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.



                                               MARSHALL DENNEHEY WARNER
                                               COLEMAN & GOGGIN

                                               By:     /s/ Keith Hansbrough
                                               KEITH HANSBROUGH (0072671)
                                               Counsel for Defendants, Montgomery County, Ohio
                                               and the Montgomery County Board of
                                               Commissioners, Sherriff Phil Plummer, Matthew
                                               Snyder, Zachary Zink, Matthew Sears, David Cohn,
                                               Brandon Ort, and Benjamin Cooper




                                                  4
